In an action to recover damages for personal injuries based upon medical malpractice and lack of informed consent, the defendant Booth Memorial Medical Center appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), dated November 29, 1988, as denied its motion, inter alia, for summary judgment dismissing the complaint insofar as it is asserted against it, and granted that branch of the plaintiffs cross motion which was to compel it to provide the plaintiff with the names, addresses, and job titles of individuals who executed certain labor records dated May 25,1975.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the appellant’s application for summary judgment dismissing the complaint insofar as it is asserted against it on the ground that facts essential to oppose the motion might exist but could not be stated by the plaintiff because of the appellant’s failure to comply with certain outstanding discovery requests (see, CPLR 3212 [f]; Nodelman v L.C.V. Realty Corp., 143 AD2d 122, 123; Bank Leumi Trust Co. v Felner, 70 AD2d 869; Connell v City of New York, 102 Misc 2d 585; cf., Meath v Mishrick, 68 NY2d 992, 994-995; Guarino v Mohawk Containers Co., 59 NY2d 753; Hecht v Vanderbilt Assocs., 141 AD2d 696; Witte v Incorporated Vil. of Port Washington N., 114 AD2d 359). Mangano, P. J., Bracken, Lawrence and Kunzeman, JJ., concur.